DETAILED ACTION
                                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/06/2022 has been placed of record in the file.
Claims 1, 4, 8, 11, 15, and 18 have been amended. Claims 1-20 are pending.

                     Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 10/06/2022 has been entered.

                                                               Response to Arguments
On Pages 11-15 of remarks by applicant, the applicant argues that the cited references do not appear to teach or suggest the claim element “dynamically adjusting the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity, wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service", as in independent claims 1, 8 and 15 and the claims that depend thereon.
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On Page 14 of remarks, the applicant argues that neither Matthiesen nor Kemler teaches “wherein the noise in the route instructions is progressively reduced at each of a plurality of predetermined locations during travel to the current location of the entity to iteratively increase an accuracy in converging the false location of the entity with the current location of the entity”. However, the examiner is relying on Kemler reference to teach the limitation “wherein the noise in the route instructions is progressively reduced at each of a plurality of predetermined locations during travel to the current location of the entity to iteratively increase an accuracy in converging the false location of the entity with the current location of the entity”. Furthermore, it appears the signaling information is masked and is not displayed, once the vehicle is within the predetermined location, the signaling information will be revealed. Additionally, one or more computing devices generate signaling information based on a set of rules. A first rule that the signaling information does not identify, indirectly or directly, a user and a second rule that the signaling information does not identify, indirectly or directly, the user information, and a third rule that the signaling information does not identify, directly or indirectly, the destination location (Kemler, Col.2).
Therefore, the applicant’s argument is not persuasive.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite the limitation “injecting noise” in line 8 renders the claim indefinite because injecting noise is not clear as to how the noise can be injected. The specification does not provide description to ascertain what would be considered by “injecting” in the context of “instructions”.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15, recite “by injecting noise into the route instructions to perform the protecting of the current location of the entity, wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service, and wherein the noise in the route instructions is progressively reduced at each of a plurality of predetermined locations during travel to the current location of the entity to iteratively increase an accuracy in converging the false location of the entity with the current location of the entity”.
According to MPEP 2161.01(I) “generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer- implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
In the instant application, the disclosure of the application relies on essential matter which fails to convey to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. 
The instant application’s specification fails to provide written description support for the claim limitation of “by injecting noise into the route instructions to perform the protecting of the current location of the entity, wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service, and wherein the noise in the route instructions is progressively reduced at each of a plurality of predetermined locations during travel to the current location of the entity to iteratively increase an accuracy in converging the false location of the entity with the current location of the entity”. 
Given that the limitation of claim 1 is broader than and it is no longer limited to the corresponding disclosed a false location of the entity intentionally defined as inaccurate according to an amount of the noise (i.e., noise may be added to routing instructions to a final location i.e. starting in [0020], [0080], and [0085]), and instead covers  “noise” may refer to any technique that protects the real location of the user. However, the disclosure does not provide enough information regarding the term “noise” that would be suitable for performing protecting of the current location of the entity. Therefore, said limitation is introducing a new matter. 
Additionally, the term “injecting” is not disclosed in the originally filed application and it is a matter that has been introduced with the current amendment. If applicant wishes that said limitation be considered must file a continuation-in-part under 37 CFR 1.53(b) containing such new matter.

As to claims 2-7, 9-14, and 16-20, these claims are rejected by virtue of dependency to independent claims 1, 8, and 15.

                                                         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kemler et al. (US 9,494,938 B1), hereinafter Kemler in view of Fredinburg et al. (US 9,436,180 B1), hereinafter Fredinburg.

In regards to claim 1, Kemler discloses a method, by a processor, for providing intelligent privacy protection of entities in a transportation system, comprising (Kemler, Figure 3, Processor(s), Section 210):
providing route instructions of a route to an approximate destination located within a defined proximity of an entity for a transportation service for protecting a current location of the entity (Kemler, Col. 2, lines 12-21, The one or more computing devices are configured to receive, from one or more server computing devices, a message with dispatch instructions including a location; and Col. 8, lines 40- 54, a location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location); and
 wherein the noise in the route instructions is progressively reduced at each of a plurality of predetermined locations during travel to the current location of the entity to iteratively increase an accuracy in converging the false location of the entity with the current location of the entity (Kemler, Col. 2, lines 10-56, determine when the vehicle reaches a particular location that is a threshold distance from the location; and after the vehicle reaches the particular location, display the signaling information on the electronic display to identify the vehicle to a user).
Kemler fails to disclose dynamically adjusting the approximate destination to converge with the current location of the entity as the transportation service approaches the entity  by injecting noise into the route instructions to perform the protecting of the current location of the entity, wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service,
However, Fredinburg teaches dynamically adjusting the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity (Fredinburg, Col. 8, lines 65-67, and Col. 7, lines 34-44, and Col. 9, lines 1-9, Before sending the current location information described above to a computing device of an autonomous vehicle, any information that may identify the user is scrubbed), wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service (Fredinburg, Col. 9, lines 38-60, map 510 spans various portions of roads 502, 504, 506 and 508, and thus, includes vehicles 100 and 100A within the relevant area. In this regard, the one or more server computing devices may send the scrubbed location information of client computing device 220 to vehicles 100 and 100A. Moreover, the one or more server computing devices may also specify an area or boundary of a privacy cloak),
Kemler and Fredinburg are both considered to be analogous to the claim invention because they are in the same field of protecting privacy of entities in a transportation system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Fredinburg to include dynamically adjusting the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity (Col. 8, lines 65-67, and Col. 7, lines 34-44, and Col. 9, lines 1-9), wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service (Fredinburg, Col. 9, lines 38-60). Doing so would aid to protect user's privacy where vehicles may be gathering sensor data and/or images near the user's location. By allowing one or more server computing devices to receive geographical location information data from one or more client computing devices, scrub any information related to the user's identity, and instruct nearby vehicles to filter any data captured within a certain threshold distance from the user, the user's identity and privacy via his or her client computing device may be cloaked and thus protected (Fredinburg, Col. 11, lines, 16-30).

In regards to claim 2, the combination of Kemler in view of Fredinburg teaches the method of claim1, further including:
tracking a location of the entity and the transportation service in relation to each other (Kemler, Col. 10, lines 29-33, The one or more server computing devices may then use the routing information of
storage system 250 to determine which of the available vehicles is closest to the location of the client computing device); or
determining the entity is a non-stationary entity moving to one or more locations, a stationary entity located at a fixed position, or a combination thereof.

In regards to claim 3, the combination of Kemler in view of Fredinburg teaches the method of claim1, further including:
suggesting the approximate destination as a previous location identified on a travel trajectory while the entity is moving; or
suggesting the approximate destination as a location in a populated area or a location having positive public sentiment (Kemler, Col. 8, lines 45-53, for instance, a location may be identified directly by an address, geographic coordinates, a name of a point of interest, etc. A location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location (the building next to Bob's house), or any other cypher or code that could be used to identify the location).

In regards to claim 5, the combination of Kemler in view of Fredinburg teaches the method of claim1, further including:
Protecting the current location of the entity fora selected period of time while the transportation service approaches the entity; or
Protecting the current location of the entity while incrementally providing only one or more of the route instructions towards the current location of the entity (Kemler, Col. 10, lines 11-17 and Col. 11, lines 57-62, the computing device 110 may also maneuver the vehicle using the various other systems of the vehicle in order to reach the current location of the client computing device 220. Here, “current location of the client computing device 220 may refer to the location received as a part of message 404 of FIG. 4).

In regards to claim 6, the combination of Kemler in view of Fredinburg teaches the method of claim1, further including:
incrementally revealing the current location of the entity as the transportation service approaches the entity (Kemler, Col. 11, lines 65-67, and Col.12, lines 1-2, As the computing device controls and guides the vehicle to the location of the user, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user); or
incrementally revealing the current location of the entity as the transportation service approaches the entity by providing only a select number of the route instructions to the current location of the entity at selected time or location intervals.

In regards to claim 8, Kemler discloses a system for providing intelligent privacy protection of entities in a transportation system, comprising:
one or more computers with executable instructions that when executed cause the system to:
provide route instructions of a route to an approximate destination located within a defined proximity of an entity fora transportation service for protecting a current location of the entity (Kemler, Col. 2, lines 12-21, The one or more computing devices are configured to receive, from one or more server computing devices, a message with dispatch instructions including a location; and Col. 8, lines 40- 54, a location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location); and
wherein the noise in the route instructions is progressively reduced at each of a plurality of predetermined locations during travel to the current location of the entity to iteratively increase an accuracy in converging the false location of the entity with the current location of the entity (Kemler, Col. 2, lines 10-56, determine when the vehicle reaches a particular location that is a threshold distance from the location; and after the vehicle reaches the particular location, display the signaling information on the electronic display to identify the vehicle to a user).
Kemler fails to disclose dynamically adjust the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity, wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service,
However, Fredinburg teaches dynamically adjust the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity (Fredinburg, Col. 8, lines 65-67, and Col. 7, lines 34-44, and Col. 9, lines 1-9, Before sending the current location information described above to a computing device of an autonomous vehicle, any information that may identify the user is scrubbed), wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service (Fredinburg, Col. 9, lines 38-60, map 510 spans various portions of roads 502, 504, 506 and 508, and thus, includes vehicles 100 and 100A within the relevant area. In this regard, the one or more server computing devices may send the scrubbed location information of client computing device 220 to vehicles 100 and 100A. Moreover, the one or more server computing devices may also specify an area or boundary of a privacy cloak),
Kemler and Fredinburg are both considered to be analogous to the claim invention because they are in the same field of protecting privacy of entities in a transportation system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Fredinburg to include dynamically adjust the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity (Fredinburg, Col. 8, lines 65-67, and Col. 7, lines 34-44, and Col. 9, lines 1-9), wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service (Fredinburg, Col. 9, lines 38-60). Doing so would aid to protect user's privacy where vehicles may be gathering sensor data and/or images near the user's location. By allowing one or more server computing devices to receive geographical location information data from one or more client computing devices, scrub any information related to the user's identity, and instruct nearby vehicles to filter any data captured within a certain threshold distance from the user, the user's identity and privacy via his or her client computing device may be cloaked and thus protected (Fredinburg, Col. 11, lines, 16-30).

In regards to claim 9, the combination of Kemler in view of Fredinburg teaches the system of claim8, wherein the executable instructions further:
Track a location of the entity and the transportation service in relation to each other (Kemler, Col.10, lines 29-33, The one or more server computing devices may then use the routing information of storage system 250 to determine which of the available vehicles is closest to the location of the client computing device); or determine the entity is a non-stationary entity moving to one or more locations, a stationary entity located at a fixed position, or a combination thereof.

In regards to claim 10, the combination of Kemler in view of Fredinburg teaches the system of claim8, wherein the executable instructions further:
suggest the approximate destination as a previous location identified on a travel trajectory while the entity is moving; or
suggest the approximate destination as a location in a populated area or a location having positive public sentiment (Kemler, Col. 8, lines 45-53, for instance, a location may be identified directly by an address, geographic coordinates, a name of a point of interest, etc. A location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location (the building next to Bob's house), or any other cypher or code that could be used to identify the location).

In regards to claim 12, the combination of Kemler in view of Fredinburg teaches the system of claim8, wherein the executable instructions further:
Protect the current location of the entity fora selected period of time while the transportation service approaches the entity; or
Protect the current location of the entity while incrementally providing only one or more of the route instructions towards the current location of the entity (Kemler, Col. 10, lines 11-17 and Col. 11, lines 57-62, the computing device 110 may also maneuver the vehicle using the various other systems of the vehicle in order to reach the current location of the client computing device 220. Here, “current location of the client computing device 220 may refer to the location received as a part of message 404 of FIG. 4).

In regards to claim 13, the combination of Kemler in view of Fredinburg teaches the system of claim8, wherein the executable instructions further:
incrementally reveal the current location of the entity as the transportation service approaches the entity (Kemler, Col.11, lines 65-67, and Col.12, lines1-2, As the computing device controls and guides the vehicle to the location of the user, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user); or
incrementally reveal the current location of the entity as the transportation service approaches the entity by providing only a select number of the route instructions to the current location of the entity at selected time or location intervals.

In regards to claim 15, Kemler discloses a computer program product for providing intelligent privacy protection of entities in a transportation system by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (Kemler, Figure 3, Processor(s), Section 210):
an executable portion that provides route instructions of a route to an approximate destination located within a defined proximity of an entity for a transportation service for protecting a current location of the entity (Kemler, Col. 2, lines 12-21, The one or more computing devices are configured to receive, from one or more server computing devices, a message with dispatch instructions including a location; andCol.8, lines 40-54, a location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location); and
wherein the noise in the route instructions is progressively reduced at each of a plurality of predetermined locations during travel to the current location of the entity to iteratively increase an accuracy in converging the false location of the entity with the current location of the entity (Kemler, Col. 2, lines 10-56, determine when the vehicle reaches a particular location that is a threshold distance from the location; and after the vehicle reaches the particular location, display the signaling information on the electronic display to identify the vehicle to a user).
Kemler fails to disclose an executed portion that dynamically adjusts the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity, wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service,
However, Fredinburg teaches an executed portion that dynamically adjusts the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity (Fredinburg, Col. 8, lines 65-67, and Col. 7, lines 34-44, and Col. 9, lines 1-9, Before sending the current location information described above to a computing device of an autonomous vehicle, any information that may identify the user is scrubbed), wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service (Fredinburg, Col. 9, lines 38-60, map 510 spans various portions of roads 502, 504, 506 and 508, and thus, includes vehicles 100 and 100A within the relevant area. In this regard, the one or more server computing devices may send the scrubbed location information of client computing device 220 to vehicles 100 and 100A. Moreover, the one or more server computing devices may also specify an area or boundary of a privacy cloak),
Kemler and Fredinburg are both considered to be analogous to the claim invention because they are in the same field of protecting privacy of entities in a transportation system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler to incorporate the teachings of Fredinburg to include an executed portion that dynamically adjusts the approximate destination to converge with the current location of the entity as the transportation service approaches the entity by injecting noise into the route instructions to perform the protecting of the current location of the entity (Fredinburg, Col. 8, lines 65-67, and Col. 7, lines 34-44, and Col. 9, lines 1-9), wherein the approximate destination comprises a false location of the entity intentionally defined as inaccurate according to an amount of the noise and irrespective of whether the entity is located at the false location at any time between initially requesting and being picked up by the transportation service (Fredinburg, Col. 9, lines 38-60). Doing so would aid to protect user's privacy where vehicles may be gathering sensor data and/or images near the user's location. By allowing one or more server computing devices to receive geographical location information data from one or more client computing devices, scrub any information related to the user's identity, and instruct nearby vehicles to filter any data captured within a certain threshold distance from the user, the user's identity and privacy via his or her client computing device may be cloaked and thus protected (Fredinburg, Col. 11, lines, 16-30).

In regards to claim 16, the combination of Kemler in view of Fredinburg teaches the computer program product of claim 15, further including an executable portion that:
tracks a location of the entity and the transportation service in relation to each other (Kemler, Col.10, lines 29-33, The one or more server computing devices may then use the routing information of storage system 250 to determine which of the available vehicles is closest to the location of the client computing device); or
determines the entity is a non-stationary entity moving to one or more locations, a stationary entity located at a fixed position, or a combination thereof.

In regards to claim 17, the combination of Kemler in view of Fredinburg teaches the computer program product of claim 15, further including an executable portion that:
suggests the approximate destination as a previous location identified on a travel trajectory while the entity is moving; or
suggests the approximate destination as a location in a populated area or a location having positive public sentiment (Kemler, Col. 8, lines 45-53, for instance, a location may be identified directly by an address, geographic coordinates, a name of a point of interest, etc. A location may be identified indirectly, by reference to an image of the location, an image of an object at or near that location, an image of an activity at that location, by reference to another location proximate to the location, a general description of the location (the building next to Bob's house), or any other cypher or code that could be used to identify the location).

In regards to claim 19, the combination of Kemler in view of Fredinburg teaches the computer program product of claim 15, further including an executable portion that:
protects the current location of the entity fora selected period of time while the transportation service approaches the entity;
protects the current location of the entity while incrementally providing only one or more of the route instructions towards the current location of the entity (Kemler, Col. 10, lines 11-17 and Col. 11, lines 57-62, the computing device 110 may also maneuver the vehicle using the various other systems of the vehicle in order to reach the current location of the client computing device 220. Here, “current
location of the client computing device 220 may refer to the location received as a part of message 404 of FIG. 4);
incrementally reveals the current location of the entity as the transportation service approaches the entity (Kemler, Col.11, lines 65-67, and Col.12, lines1-2, as the computing device controls and guides the vehicle to the location of the user, the computing device may continuously estimate its distance from the user in order to determine when the vehicle has reached a threshold distance to the user); or
incrementally reveals the current location of the entity as the transportation service approaches the entity by providing only a select number of the route instructions to the current location of the entity at selected time or location intervals.

Claims 4, 7, 11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemler et al. (US 9,494,938 B1), hereinafter Kemler in view of Fredinburg et al. (US 9,436,180 B1), hereinafter Fredinburg, and further in view of Matthiesen et al. (US 2018/0189713 A1), hereinafter Matthiesen.

In regards to claim 4, the combination of Kemler in view of Fredinburg fails to teach the method of claim1, further including defining the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof.
However, Matthiesen teaches defining the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068, the provider 140A maybe capable of locating and navigating to the location of the requestor where the requestor 110A (and their corresponding requestor computing device 120A) has moved down the street from the request location and is not the nearest requestor to the request location 126A).
Kemler, Fredinburg, and Matthiesen are all considered to be analogous to the claim invention because they are in the same field of protecting privacy of entities in a transportation system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler and Fredinburg to incorporate the teachings of Matthiesen to include defining the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068) has moved down the street from the request location and is not the nearest requestor to the request location 126A). Doing so would aid the provider computing device to use signal strength measurements associated with the signals received from the requestor computing device to identify a proximity to the requestor computing device and/or to triangulate an accurate location of the requestor computing device (Matthiesen, Para.0025).

In regards to claim 7, the combination of Kemler in view of Fredinburg and further in view of Matthiesen teaches the method of claim1, further including dynamically selecting and updating the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location).
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler and Fredinburg to incorporate the teachings of Matthiesen to include dynamically selecting and updating the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid once the provider gets closer to the requestor computing device, the proximity indicator that is presented changes to better locate the triangulation location of the requestor computing device until the requestor is picked -up and the ride starts (Matthiesen, Para. 0120).

In regards to claim 11, the combination of Kemler in view of Fredinburg fails to teach the system of claim8, wherein the executable instructions further define the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof.
However, Matthiesen teaches, wherein the executable instructions further define the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068, the provider 140A maybe capable of locating and navigating to the location of the requestor where the requestor 110A (and their corresponding requestor computing device 120A) has moved down the street from the request location and is not the nearest requestor to the request location 126A).
Kemler, Fredinburg, and Matthiesen are all considered to be analogous to the claim invention because they are in the same field of protecting privacy of entities in a transportation system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler and Fredinburg to incorporate the teachings of Matthiesen to include , wherein the executable instructions further define the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068) has moved down the street from the request location and is not the nearest requestor to the request location 126A). Doing so would aid the provider computing device to use signal strength measurements associated with the signals received from the requestor computing device to identify a proximity to the requestor computing device and/or to triangulate an accurate location of the requestor computing device (Matthiesen, Para.0025).

In regards to claim 14, the combination of Kemler in view of Fredinburg and further in view of Matthiesen teaches the system of claim8, wherein the executable instructions further dynamically select and update the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location).
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler and Fredinburg to incorporate the teachings of Matthiesen to include wherein the executable instructions further dynamically select and update the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid once the provider gets closer to the requestor computing device, the proximity indicator that is presented changes to better locate the triangulation location of the requestor computing device until the requestor is picked -up and the ride starts (Matthiesen, Para. 0120).

In regards to claim 18, the combination of Kemler in view of Fredinburg fails to teach the computer program product of claim 15, further including an executable portion that defines the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof.
However, Matthiesen teaches, further including an executable portion that defines the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068, the provider 140A maybe capable of locating and navigating to the location of the requestor where the requestor 110A (and their corresponding requestor computing device 120A) has moved down the street from the request location and is not the nearest requestor to the request location 126A).
Kemler, Fredinburg, and Matthiesen are all considered to be analogous to the claim invention because they are in the same field of protecting privacy of entities in a transportation system. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler and Fredinburg to incorporate the teachings of Matthiesen to include , further including an executable portion that defines the approximate destination as an area map containing the defined proximity of the current location of the entity, a location within the defined proximity of the current location of the entity that moves while the entity is in motion, or a combination thereof (Matthiesen, Para. 0068). Doing so would aid the provider computing device to use signal strength measurements associated with the signals received from the requestor computing device to identify a proximity to the requestor computing device and/or to triangulate an accurate location of the requestor computing device (Matthiesen, Para.0025).

In regards to claim 20, the combination of Kemler in view of Fredinburg and further in view of Matthiesen teaches the computer program product of claim 15, further including an executable portion that dynamically selects and updates the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089, the provider computing device updates the location of the provider computing device and determines a new distance to the request location (step 904). This process continues as the provider approaches the request location until the provider computing device is within a threshold distance associated with the communication range of the devices to the request location).
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Kemler and Fredinburg to incorporate the teachings of Matthiesen to include further including an executable portion that dynamically selects and updates the route instructions to the approximate destination as the transportation service approaches the entity (Matthiesen, Para. 0089). Doing so would aid once the provider gets closer to the requestor computing device, the proximity indicator that is presented changes to better locate the triangulation location of the requestor computing device until the requestor is picked -up and the ride starts (Matthiesen, Para. 0120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kislovskiy et al. (US 2018/0342033 A1) teaches an on-demand transportation management system which can perform vehicle matching operation with requesting users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496